             Case 1:18-cv-02874 Document 1 Filed 12/07/18 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 CAROLINA YOUNG,
 3510 S. Halloway
 Upper Marlboro, MD 20772
                                                   CASE NO.:
        Plaintiff,

 v.

 WASHINGTON METROPOLITAN AREA
 TRANSIT AUTHORITY,
 c/o M. Richard Coel
 Office of General Counsel
 600 Fifth Street, NW
 Washington, D.C. 20001

        Defendant.

                   NOTICE OF REMOVAL BY DEFENDANT
           WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY

       To the Judges of the United States District Court for the District of Columbia:

       1. On or about November 9, 2018, Plaintiff, pro se, filed her Complaint in the Superior

Court of the District of Columbia, Civil Division, titled Young v. WMATA, Case No. 2018 CA

007897 B. In this Complaint, Plaintiff sued Defendant Washington Metropolitan Area Transit

Authority (“WMATA”) alleging three counts of alleged violations of Title VII of the Civil

Rights Act of 1964, 42. U.S.C. § 2000e, et seq., as amended. The Summons and Complaint are

attached hereto and adopted herein as Exhibit 1.

       2. The first time WMATA was served with any papers related to Young v. WMATA, Case

No. 2018 CA 007897 B, was when the Summons and Complaint was received by WMATA via

certified mail on November 26, 2018.
               Case 1:18-cv-02874 Document 1 Filed 12/07/18 Page 2 of 3



         3. Exhibit 1, coupled with Plaintiff’s Motion to Proceed In Forma Pauperis and the

court’s Order denying Plaintiff’s Motion attached as Exhibit 2, constitute the complete record in

this case.

         4. This is a civil action over which this Court has original jurisdiction, pursuant to the

interstate compact among the District of Columbia, Maryland, and Virginia, which was approved

by Congress. See Pub. L. No. 89-774; D.C. Code Ann. § 9-1107.10 (specifically granting

original jurisdiction over suits against WMATA to the United States District Court); see also 28

U.S.C. § 1331.

         5. Pursuant to 28 U.S.C. § 1446(d), a Notice of Removal is being contemporaneously

filed with the Clerk of the Superior Court of the District of Columbia, and mailed to Plaintiff at

his address of record. This Notice is attached hereto and adopted herein as Exhibit 3.

         WHEREFORE, Defendant WMATA requests that the entire above-referenced action

now pending in the Superior Court of the District of Columbia, Civil Division be removed to this

Court.

Dated: December 7, 2018

                                                Respectfully submitted,

                                                WASHINGTON METROPOLITAN AREA
                                                TRANSIT AUTHORITY

                                                 /s/ M. Richard Coel
                                                M. Richard Coel (DC Bar No. 1005236)
                                                Office of General Counsel
                                                Washington Metropolitan Area Transit Authority
                                                600 Fifth Street, NW
                                                Washington, DC 20001
                                                T: (202) 962-6096
                                                F: (202) 962-2550
                                                E: RCoel@wmata.com




                                                   2
             Case 1:18-cv-02874 Document 1 Filed 12/07/18 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was: (i) electronically served on all counsel
of record and persons who have appeared in this case via the Court’s CM/ECF system; and (ii)
on this 7th day of December, 2018, sent via first class mail, postage pre-paid to the following
individual(s):

                       Carolina Young
                       3510 S. Halloway
                       Upper Marlboro, MD 20772

                       Plaintiff, pro se



                                               /s/ M. Richard Coel
                                              M. Richard Coel




                                                  3
